Grant, C. J.
I concur in the opinion of Justice Mc~ Alvay. The construction of this car was as simple as that of a farm wagon. When any repairs were needed, it was the duty of the workmen in charge of the car to notify the blacksmith. Joseph Micari, plaintiff’s partner, notified the blacksmith that the brake needed fixing. The blacksmith soon came and fixed it. The only trouble was “that the rubber kind of wore out.” Plaintiff and his partner had used this car for 14 months, and there had been no trouble with the brake, except the wearing out of the rubber. Plaintiff testified that the blacksmith tightened the nuts with a wrench on the Monday morning; that he (plaintiff ) saw him do it. Joseph Micari testified that, “if anything got wrong, I would tell him [the blacksmith] to fix it, and the blacksmith would bring his tools down there and fix the car.” This witness testified that, before the accident, the car was all right, and that this loosening was very sudden. Plaintiff’s expert witness (Michael Perrini) testified:
“Sometimes when extra strains are put on bolts, they *368will break, and sometimes they will strip the threads right off the bolts. I couldn’t tell whether the bolt broke; or the thread stripped off the bolt; or whether the nut worked off. I wouldn’t give an opinion. I don’t know.”
The plaintiff also testified that there was snow upon the ground, and that, when he stepped on the brake, “I pressed the brake, and slipped off. I don’t know whether it was snow or the brake that slipped off.” Furthermore, the plaintiff stood on the front of the car, instead of upon the side. He testified that he knew the danger in standing in front, that he could as well have stood upon the side, and that he could have chosen the position he wanted to stand in.
Under these facts, I think the court was correct in directing a verdict for the defendant.
Blair and Hooker, JJ., concurred.